Citation Nr: 0011649	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-06 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


INTRODUCTION

The appellant served on active duty from May 23, 1986, to 
August 9, 1986, for active duty for training and from June 1, 
1995, to June 17, 1995, for active duty, special work, a form 
of active duty for training.

The instant appeal arose from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, Puerto Rico, which denied a claim 
for service connection for a back condition.


FINDINGS OF FACT

1.  The appellant is currently diagnosed with herniated 
nucleus pulposus, L5-S1.

2.  The appellant injured his low back while on active duty 
for training on June 10, 1995, while unloading ice bags from 
an ice truck.

3.  A May 1997 record from Dr. G. Falu indicated that the 
appellant's current herniated nucleus pulposus, L5-S1, was a 
result of a worsening of his in-service back injury due to 
repeated bending and lifting and prolonged sitting at his 
civilian job.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The aforementioned requirements are satisfied in this case.  
Service records show that the appellant injured his low back 
while on active duty for training on June 10, 1995, while 
unloading ice bags from an ice truck.  The appellant has 
reported that he has had continuous back problems since that 
time.  A February 1996 written statement from an individual 
who reports he was the appellant's immediate supervisor 
during the June 1995 period of active service also noted that 
the appellant had continuous back pain since the June 10 
incident.  In April 1996 the appellant sustained another back 
injury while performing his civilian job.  The appellant is 
currently diagnosed with herniated nucleus pulposus, L5-S1.  
A May 1997 record from Dr. G. Falu indicated that the 
appellant's current herniated nucleus pulposus, L5-S1, was a 
result of a worsening of his in-service back injury due to 
repeated bending and lifting and prolonged sitting at his 
civilian job.


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the appellant submitted a Decision of 
the Administrator, Estado Libre Asociado de Puerto Rico, 
Corporacion del Fondo del Seguro del Estado, dated August 25, 
1997, which referred to a May 27, 1997, report of medical 
evaluation "by our medical director, Dr. Ariel Orengo 
Irizarry."  To ensure completion of the record in light of 
the appellant's submission, the RO should attempt to develop 
Dr. Irizarry's report.

Thereafter, the claims folder should be referred to a VA 
physician for review in conjunction with an examination which 
includes a medical opinion as to whether it is at least as 
likely as not that any current low back disorder is related 
to the June 10, 1995, injury in service. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the appellant 
to provide information regarding any 
evidence of current or past treatment for 
his low back that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 38 
C.F.R. § 3.159 (1999).  In particular, 
the RO should attempt to develop Dr. 
Irizarry's May 1997 medical evaluation 
report prepared for the Estado Libre 
Asociado de Puerto Rico, Corporacion del 
Fondo del Seguro del Estado.  Any such 
records should then be associated with 
the VA claims folder.

2.  The RO should then arrange for an 
appropriate VA examination of the 
appellant for the purpose of ascertaining 
the nature and etiology of any current 
low back disorder.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner.  
All necessary tests should be conducted, 
including diagnostic radiography such as 
X-rays, MRI, and CT scans that the 
examiner may deem necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  In particular, the examiner is 
asked to provide a medical opinion as to 
whether it is at least as likely as not 
that any low back disorder found to be 
present is related to the June 10, 1995, 
injury in service.  A complete rationale 
for all conclusions expressed should be 
provided.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  After undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to service 
connection for a low back disorder.  If 
the determination remains unfavorable to 
the appellant, he and his representative, 
if applicable, should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded the applicable time to 
respond thereto.

Following the above development and the issuance of an SSOC, 
the appeal should be returned to the Board.  The purpose of 
this REMAND is to provide due process and obtain additional 
evidentiary development, and the Board does not intimate any 
opinion at this time as to the ultimate merit of the claim.  
No action is required of the appellant unless he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 



